The defendant’s demurrer to the plaintiff’s declaration was sustained, “with leave to the plaintiff to file a motion ... to amend writ and declaration together with a copy of the proposed amendment.” Such motion was filed with a copy of a proposed amendment of the writ and declaration, and was denied after hearing. The plaintiff’s exception to this denial presents the sole question for decision. The motion was addressed to the discretion of the trial judge, and its denial, in the absence of findings, rulings, or requests for rulings (as was the case here) presents no question of law. Means v. Leveroni, 297 Mass. 61, 64. Urban v. Central Mass. Elec. Co. 301 Mass. 519, 524. Peterson v. Cadogan, 313 Mass. 133, 134. Durante v. Mezzetti, 332 Mass. 758.

Exceptions overruled.